Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4 and 7-31 are pending in the present application with claims 1 and 9 being independent.

Response to Arguments
	Applicant’s remarks regarding the rejections under 35 USC 112 have been considered, are persuasive, and are thereby withdrawn.  However, new rejections under 35 USC 112 are presented herein and the claims are now rejected under 35 USC 101 as being directed to patent-ineligible subject matter.  Accordingly, the indication of allowable subject matter has been withdrawn.

Claim Objections
Claims 20 and 22 are objected to because of the following informalities:  
In claim 20, line 2, it appears that “selecting” should be changed to --select--.
In claim 20, line 3, it appears that “subset” should be changed to --first subset--.
In claim 22, line 2, it appears that “estimate” should be changed to --estimated--.
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  Specifically, there is no claim 16 currently or filed with the original specification.  It is recommended that Applicant renumber current claims 17-31 as claims 16-30, respectively, in the next response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 9, line 19-20 recite “a second subset of the medical diagnostic data” but the claim never previously recited “a first subset of the medical diagnostic data.”  Instead, line 3 recites “a first subset of records of diagnostic imaging exams,” lines 5-6 recites “medical diagnostic data associated with the first subset of records,” and lines 7-8 recite “the medical diagnostic data including at least a first set of diagnostic reports.”  For purposes of examination, the Examiner will assume lines 19-20 recite --evaluating the machine learning model, after training, for a second set of diagnostic reports associated with a second subset of the records---.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-31 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 1-4 and 7-31 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A computer-implemented method comprising: 
accessing a plurality of digitally stored, unstructured medical diagnostic data; 
digitally displaying a first subset of the medical diagnostic data, the first subset of the medical diagnostic data including at least a first set of diagnostic reports, using a computer display device, concurrently with digitally displaying one or more quality control checklists that are specific to a medical discipline represented in the first set of diagnostic reports; 
receiving digital input specifying one or more errors in the first set of diagnostic reports and digitally storing the digital input in association with the first subset of medical diagnostic data; 
training a hierarchical Bayesian machine learning model using the digital input and the first subset of medical diagnostic data, wherein the hierarchical Bayesian machine learning model: 
is trained on provider hierarchy metadata; and 
integrates a population-wide priors model, an inter-feature correlation model and an inter-reviewer variability model; 
evaluating the hierarchical Bayesian machine learning model, after training, for a second subset of the medical diagnostic data, the second subset being different from the first subset, to result in outputting one or more provider error rate data; 
applying a grading algorithm to the one or more provider error rate data to yield one or more output provider quality score values; 
wherein the method is performed by one or more computing devices.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because the limitations are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind with pen and paper evaluate an already-trained hierarchical Bayesian machine learning model for a second subset to output provider error rate data and then apply some “grading algorithm” to yield output provider quality score values (e.g., where a certain number of errors or error types yields a particular quality score value).  
Accordingly, the claim recites at least one abstract idea.

Furthermore, the following dependent claims further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-Claim 3 calls for applying the grading algorithm to yield initial quality scores that are then modified with weight values and patient complexity adjustment values to transform the quality scores into output scores which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 8 calls for determining a provider identity value that uniquely identifies a health care provider, retrieving a sampling factor based on the identity value, and then sampling the first subset based on the sampling factor which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 14 calls for generating benchmarks and quality thresholds based on quality performance levels which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 18 recites how the selecting includes determining the number and diagnostic imaging exam types to review from each provider which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 19 calls for weighting the selecting (of the first subset of records) based upon magnitudes of various provider attribute values which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 20 recites how the selecting includes randomly sampling from among the stored records to select the (first) subset which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 21 calls for selecting a subset of exam records for multiple independent structured exam quality reviews which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 22 calls for generating estimated confidence interval values associated with the provider diagnostic error rate values which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 23 calls for analyzing exam record data to produce improved estimates of the confidence intervals which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 27 calls for adjusting the diagnostic error rates or weight values based on an estimated measure of patient complexity which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
-Claim 28 calls for determining correlations and qualitative relationships between error attribute values generated by quality reviews, error rates, and provider attributes which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
Claim 29 calls for generating measures of error rates or predicted measures of error rates for radiologists that have not had their imaging exams subjected to the quality reviews and for whom only supplementary data elements and additional provider attribute values are available which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
Claim 30 calls for generating synthetic error attribute values based on medical images and/or reports which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”
Claim 31 calls for generating reports of the error rate data or provider quality score values which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to “mental processes.”

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A computer-implemented (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) method comprising: 
accessing a plurality of digitally stored, unstructured medical diagnostic data (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)); 
digitally displaying a first subset of the medical diagnostic data, the first subset of the medical diagnostic data including at least a first set of diagnostic reports, using a computer display device, concurrently with digitally displaying one or more quality control checklists that are specific to a medical discipline represented in the first set of diagnostic reports (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); extra-solution activity as noted below, see MPEP § 2106.05(g)); 
receiving digital input specifying one or more errors in the first set of diagnostic reports and digitally storing the digital input in association with the first subset of medical diagnostic data (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g); using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
training a hierarchical Bayesian machine learning model using the digital input and the first subset of medical diagnostic data, wherein the hierarchical Bayesian machine learning model: 
is trained on provider hierarchy metadata; and 
integrates a population-wide priors model, an inter-feature correlation model and an inter-reviewer variability model (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, MPEP § 2106.05(f)); 
evaluating the hierarchical Bayesian machine learning model, after training, for a second subset of the medical diagnostic data, the second subset being different from the first subset, to result in outputting one or more provider error rate data; 
applying a grading algorithm to the one or more provider error rate data to yield one or more output provider quality score values; 
wherein the method is performed by one or more computing devices (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations regarding how the method is computer implemented via computing devices, displaying digital images and quality control checklists on a computer display device, and storing the digital input, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  Also, displaying the digital images and quality control checklists on a computer display device amounts to adding insignificant extra-solution activity (insignificant computer implementation) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations directed to accessing the medical diagnostic data and receiving digital input specifying errors, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of training a hierarchical Bayesian machine learning model using the digital input, the first subset of medical diagnostic data, and provider hierarchy metadata so as to integrate a population-wide priors model, an inter-feature correlation model and an inter-reviewer variability model, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 9 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 9 are directed to at least one abstract idea.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim calls for training the hierarchical Bayesian machine learning model at least in part using provider feature data and patient feature data which amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 4 recites how the provider weight value is a provider-specific clinical impact weighting factor and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 7: This claim recites how the medical diagnostic data includes DICOM images and reports and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 10-13: These claims recite how the diagnostic error rates are related to an aggregated diagnostic error set, various diagnostic errors, level of severity, level of egregiousness of a specific error, etc. and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 15 recites how the machine learning model is various types of models and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 17 recites how the digitally displayed structured checklists can receive one or more of presence/severity of specific pathologies/abnormalities, inclusion of specific diagnostic findings, etc., and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 18 recites how the selecting includes automatically determining the number and diagnostic imaging exam types to review from each provider and thus amounts to merely using a computer in conjunction with performing the at least one abstract idea (see MPEP § 2106.05(f)).
Claim 21 calls for repeating the steps of receiving the digital input error data and storing the digital input which merely represents insignificant extra-solution activity (data gathering) (see MPEP § 2106.05(g)) and using a computer in conjunction with performing the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 22 and 23 call for the machine learning algorithm being programmed to perform steps which amounts to merely using a computer in conjunction with performing the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 24-26 recite various types of diagnostic error rates, weight values, and data on which the weight values are generated and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 30 calls for the generating of the synthetic error attribute values to occur automatically with machine learning which amounts to merely using a computer in conjunction with performing the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations regarding how the method is computer implemented via computing devices, displaying digital images and quality control checklists on a computer display device, and storing the digital input, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  Also, displaying the digital images and quality control checklists on a computer display device amounts to adding insignificant extra-solution activity (insignificant computer implementation) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of training a hierarchical Bayesian machine learning model using the digital input, the first subset of medical diagnostic data, and provider hierarchy metadata so as to integrate a population-wide priors model, an inter-feature correlation model and an inter-reviewer variability model, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to accessing the medical diagnostic data and receiving digital input specifying errors which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-4 and 7-31 are ineligible under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686